In the Supreme Court of Georgia



                                     Decided:     June 1, 2015


    S15Y1117. IN THE MATTER OF NEVILLE TREVOR FRANCIS.

      PER CURIAM.

      This disciplinary matter is before the Court on the petition for voluntary

discipline filed by Neville Trevor Francis (State Bar 272666). Francis, who was

admitted to the Bar in 1989, seeks a Review Panel reprimand for the improper

use of his trust account.

      Francis describes himself as a solo practitioner with a “very small, almost

non-existent practice.” He admits that prior to the initiation of this matter, he

did not maintain an operating account for his practice and that on July 5, 2013,

he wrote a check to himself from his trust account for $1,300.00, believing that

those funds were available and owed to him as fees, but the check resulted in an

overdraft of $40.95. He also admits that it had been his practice to allow some

of his clients to make deposits to his trust account for the fees to be earned and

for fees that had already been earned and that this practice resulted in a co-

mingling of personal and fiduciary funds. He admits that his conduct constitutes
a violation of Rule 1.15 (II) of the Georgia Rules of Professional Conduct found

in Bar Rule 4-102 (d). However, he has now completed an audit of his practice

with the State Bar’s Law Practice Management program and has implemented

the recommendations made as a result of the audit. He asserts that his conduct

was not for a selfish or dishonest motive and that he has cooperated with the

State Bar during the disciplinary process.

      The State Bar responds that it does not object to the request for the

imposition of a Review Panel reprimand, noting Francis’s cooperation and the

fact that no clients were harmed. Although Francis has had three prior instances

of confidential discipline, Investigative Panel reprimands in 2010 and 2011 and

a formal letter of admonition in 2011, see State Bar Rule 4-208, having

reviewed the matter carefully, we conclude that a Review Panel reprimand is the

appropriate sanction in this case, and we therefore accept the petition for

voluntary discipline. Accordingly, the Court hereby orders that Neville Trevor

Francis receive a Review Panel reprimand in accordance with Bar Rules 4-102

(b) (4) and 4-220 (b) for his admitted violation of Rule 1.15 (II).

      Petition for voluntary discipline accepted. Review Panel reprimand. All

the Justices concur.

                                        2